AO 245B (CASDRev. 02/18) Judgment in a Criminal Case                                                                   FILED
                                        UNITED STATES DISTRICT Cou                                                     NOV 1 9 L018
                                             SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                      JUDGMENT IN A c.L.._..H,.....
                                   v.                                       (For Offenses Committed On or After November 1, 1987)
             ALEJO LAGUNAS FIGUEROA (1)
                                                                               Case Number:         18CR29 I 8-L

                                                                            DANIEL SMITH
                                                                            Defendant's Attorney
REGISTRATION NO.                   76309298


THE DEFENDANT:
IZI   pleaded guilty to count(s)          ONE (1) OF THE INDICTMENT

Accordingly, the defendant is adjl!dged guilty of such count(s), which involve the following offense(s):
                                                                                                                               Count
Title & Section                     Nature of Offense                                                                         Number(s)
26 USC 5861(d), 5871                POSSESSION OF UNREGISTERED FIREARMS                                                          1




    The defendant is sentenced as provided in pages 2 through                         5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D     The defendant has been found not guilty on count( s)

      Count(s)                                                                    dismissed on the motion of the United States.

      Assessment :   100 - IMPOSED


      JVT A Assessment*: $
D
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.

00    See fine page                     Forfeiture pursuant to order filed                                               , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                            November 19, 2018




                                                                                                                                  18CR2918-L
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                ALEJO LAGUNAS FIGUEROA (1)                                               Judgment - Page 2 of 5
CASE NUMBER:              18CR2918-L

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 FIFTEEN ( 15) MONTHS




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 00    The court makes the following recommendations to the Bureau of Prisons:
          1. Designation to Terminal Island or as close to San Bernardino as possible




 D     The defendant is remanded to the custody of the United States Marshal.

 o     The defendant shall surrender to the United States Marshal for this district:
       D                                                      on
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
       00    on or before 1/9/2019
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on


at    ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL


                                                                                                          18CR2918-L
    AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

    DEFENDANT:                      ALEJO LAGUNAS FIGUEROA (I)                                                                    Judgment - Page 3 of 5
    CASE NUMBER:                    l 8CR29.l 8-L

                                                            SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
THREE (3) YEARS


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September I 3, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D
          substance abuse. (Check, if applicable.)
          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
          The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
          Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
D         seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted ofa qualifying offense. (Check if applicable.)
D         The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

          If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judgment.
         The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
     with any special conditions imposed.
                                           STANDARD CONDITIONS OF SUPERVISION
     1)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
     2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4)     the defendant shall support his or her dependents and meet other family responsibilities;
     5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
            reasons;
     6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
            any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted ofa felony,
            unless granted permission to do so by the probation officer;
     10)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
            observed in plain view of the probation officer;
     11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
            the court; and
     13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
            personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
            with such notification requirement.



                                                                                                                                            18CR2918-L
AO 245B (CASO Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:              ALEJO LAGUNAS FIGUEROA (I)                                             Judgment - Page 4 of 5
CASE NUMBER:            18CR2918-L

                                 SPECIAL CONDITIONS OF SUPERVISION

     1. Be monitored for a period of twelve (12) months, with the location monitoring technology at the
        discretion of the probation officer. The offender shall abide by all technology requirements and shall
        pay all or part of the costs of participation in the location monitoring program, as directed by the court
        and/or the probation officer. In addition to other court-imposed conditions of release, the offender's
        movement in the community shall be restricted as specified below:

        (Home Detention)

        You are restricted to your residence at all times except for employment; education; religious services;
        medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered
        obligations; or other activities as preapproved by the probation officer.

     2. Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
        comply with both United States and Mexican immigration law requirements.

     3. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.


     4. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
        Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
        contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
        for revocation; the defendant shall warn any other residents that the premises may be subject to searches
        pursuant to this condition.


     5. Provide complete disclosure of personal and business financial records to the probation officer as
        requested.

II




                                                                                                       18CR2918-L
     '   '
AO 245B (CASD Rev. 02118) Judgment in a Criminal Case

 DEFENDANT:              ALEJO LAGUNAS FIGUEROA (1)                                              Judgment - Page 5 of 5
 CASE NUMBER:            18CR2918-L

                                                   FINE

The defendant shall pay a fine in the amount of      $ 5,000.00
                                                    ~~~~~~~~-
                                                                              unto the United States of America.

Pay a fine in the amount of$ 5,000.00 through the Clerk, U.S. District Court. Payment of fine shall be
forthwith. During any period of incarceration the defendant shall pay fine through the Inmate Financial
Responsibility Program at the rate of 50% of the defendant's income, or $25.00 per quarter, whichever is
greater. The defendant shall pay the fine during his supervised release at the rate of $150 per month. These
payment schedules do not foreclose the United States from exercising all legal actions, remedies, and process
available to it to collect the fine judgment at any time.

Until fine has been paid, the defendant shall notify the Clerk of the Court and the United States Attorney's
Office of any change in the defendant's mailing or residence address, no later than thirty (30) days after the
change occurs.




This sum shall be paid    ['gj   Immediately.




The Court has determined that the defendant       does       have the ability to pay interest. It is ordered that:
D The interest requirement is waived




                                                                                                         18CR2918-L
